                           Case 2:21-cv-04796-SB-AGR Document 4 Filed 06/11/21 Page 1 of 2 Page ID #:168



                             1    THOMAS J. DALY, CA Bar No. 119684
                                  TDaly@lewisroca.com
                             2    ART HASAN, CA Bar No. 167323
                                  AHasan@lewisroca.com
                             3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                  655 N. Central Avenue, Suite 2300
                             4    Glendale, California 91203-1445
                                  Telephone: (626) 795-9900
                             5    Facsimile: (626) 577-8800
                             6    SIHO “SCOTT” YOO, CA Bar No. 311202
                                  SYoo@lewisroca.com
                             7    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                  203 Redwood Shores Parkway, Suite 670
                             8    Redwood City, California 94065
                                  Telephone: (650) 391-1380
                             9    Facsimile: (650) 391-1395
                            10    Attorneys for Plaintiff,
                                  OKYN HOLDINGS, INC. dba NYKO TECHNOLOGIES
                            11
655 North Central Avenue

Glendale CA 91203-1445




                            12                            UNITED STATES DISTRICT COURT
                            13                          CENTRAL DISTRICT OF CALIFORNIA
                            14
Suite 2300




                            15     OKYN HOLDINGS, INC. dba NYKO              Case No. 2:21-cv-4796
                                   TECHNOLOGIES,
                            16                                               CORPORATE DISCLOSURE
                                                  Plaintiff(s),              STATEMENT
                            17
                                            vs.
                            18
                                   HORI (U.S.A.), INC.,
                            19
                                                  Defendant(s).
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                       -1-
                                  114656381.1
                           Case 2:21-cv-04796-SB-AGR Document 4 Filed 06/11/21 Page 2 of 2 Page ID #:169



                             1             Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Plaintiff
                             2    OKYN Holdings, Inc. dba NYKO Technologies, by and through its undersigned
                             3    counsel, states that (a) it is a corporate entity; (b) has no parent corporation; and (c)
                             4    that no publicly held corporation owns 10% or more of its stock.
                             5

                             6    DATED: June 11, 2021                     Respectfully submitted,
                             7                                             LEWIS ROCA ROTHGERBER
                                                                           CHRISTIE LLP
                             8

                             9
                                                                           By /s/ Art Hasan
                            10                                               Art Hasan
                            11                                             Attorneys for Plaintiff,
                                                                           OKYN HOLDINGS, INC. dba NYKO
655 North Central Avenue

Glendale CA 91203-1445




                            12                                             TECHNOLOGIES
                            13

                            14
Suite 2300




                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                                                             -2-
                                  114656381.1
